Title: From Alexander Hamilton to Joseph Elliott, 3 April 1799
From: Hamilton, Alexander
To: Elliott, Joseph


          
            Sir,
            New York April 3. 1799
          
          Duplic The letter of which the inclosed is a triplicate has been sent to you,  ——  by duplicate, addressed to you as Commanding Officer of Fort Mifflin. As it was forwarded, each time, through the Secretary at War, I am at a loss to imagine how it could have failed to reach you—As But as I have received no acknowlegement of it from you, I am compelled to conclude that it never did get to hand. To disembarrass myself of this dilemma, I have requested Col Moore to send the present letter by a mode of conveyance which will ensure its delivery to you—and I request that you will reply by the bearer of it. Your reply will of course confirm to me explain to me whether either of my former communications has been received, and if so, what has been the cause that no acknowlegement of it has been received.
           I have the hon With great consideration I am Sir Your Obed Servt
          Capt. Elliot Commanding Officer at Fort Mifflin
        